        Case 6:20-cv-06254-EAW Document 20 Filed 07/29/21 Page 1 of 10



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

ANGELA M.,

                     Plaintiff,                         DECISION AND ORDER
              v.
                                                        6:20-CV-06254 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________

                                   INTRODUCTION

       Represented by counsel, Plaintiff Angela M. (“Plaintiff”) brings this action pursuant

to Title XVI of the Social Security Act (the “Act”), seeking review of the final decision of

the Commissioner of Social Security (the “Commissioner” or “Defendant”) denying her

application for supplemental security income (“SSI”). (Dkt. 1). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’

cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure (Dkt. 14; Dkt. 17), and Plaintiff’s reply (Dkt. 19). For the reasons

discussed below, the Commissioner’s motion (Dkt. 17) is denied, and Plaintiff’s motion

(Dkt. 14) is granted to the extent that the matter is remanded to the Commissioner for

further administrative proceedings consistent with this Decision and Order.




                                           -1-
        Case 6:20-cv-06254-EAW Document 20 Filed 07/29/21 Page 2 of 10



                                     BACKGROUND

       This action has an unusually long and complex procedural history.            Plaintiff

protectively filed her application for SSI on January 7, 2009. (Dkt. 9 at 48).1 The claim

was initially denied on May 4, 2009. (Id.). At Plaintiff’s request, a hearing was held before

administrative law judge (“ALJ”) Barry Peffley on October 5, 2010. (Id. at 47-48). On

October 15, 2010, ALJ Peffley issued an unfavorable decision. (Id. at 45-61). Plaintiff

requested Appeals Council review; her request was denied on February 13, 2012, making

the ALJ’s determination the Commissioner’s final decision. (Id. at 9-15). Plaintiff

appealed the matter to this Court and on May 23, 2013, United States District Judge

William M. Skretny issued a Decision and Order remanding the matter for further

administrative proceedings. (Id. at 523-32).

       On remand, ALJ John Costello held an additional hearing on August 20, 2013. (Id.

at 543). On September 23, 2013, ALJ Costello issued a partially favorable decision,

finding Plaintiff disabled as of September 1, 2012. (Id. at 540-63). The Appeals Council

reviewed ALJ Costello’s decision and affirmed the finding that Plaintiff was disabled as of

September 1, 2021, but remanded the case to ALJ Costello for additional consideration of

Plaintiff’s condition prior to that date. (Id. at 566-68). ALJ Costello held a third hearing

on July 12, 2016, and on October 26, 2016, he issued a decision again finding Plaintiff

disabled only as of September 1, 2012. (Id. at 1641-67). Plaintiff appealed this decision



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 6:20-cv-06254-EAW Document 20 Filed 07/29/21 Page 3 of 10



directly to this Court. On October 17, 2018, United States Magistrate Judge Jonathan W.

Feldman, on the agreement of the parties, entered a Stipulation and Order remanding the

matter for further administrative proceedings. (Id. at 1638-39).

       On remand, the Appeals Council entered an order on December 31, 2018, limiting

the ALJ’s review to the issue of disability prior to September 1, 2012, and providing further

instructions. (Id. at 1632-36). ALJ Michael Devlin held a fourth hearing on September

17, 2019. (Id. at 1584). On January 23, 2020, ALJ Devlin issued an unfavorable decision

finding that Plaintiff was not disabled from the date of the application through August 31,

2012. (Id. at 1581-1601).

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

                                            -3-
        Case 6:20-cv-06254-EAW Document 20 Filed 07/29/21 Page 4 of 10



1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity



                                           -4-
          Case 6:20-cv-06254-EAW Document 20 Filed 07/29/21 Page 5 of 10



(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

         The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). If the claimant can perform such requirements, then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant “retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

                                       DISCUSSION

I.       The ALJ’s Decision

         In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

that Plaintiff had not engaged in substantial gainful work activity since the application date.

(Dkt. 9 at 1587).

         At step two, the ALJ found that from the application date through August 31, 2012,

Plaintiff suffered from the severe impairments of: “plantar fasciitis; degenerative disc

disease of the lumbar spine; fibromyalgia; schwannoma; Crohn’s diseases; uveitis; diabetes

mellitus; obesity; major depressive disorder; cognitive disorder; and anxiety disorder.”

(Id.).

                                             -5-
        Case 6:20-cv-06254-EAW Document 20 Filed 07/29/21 Page 6 of 10



       At step three, the ALJ found that from the application date through August 31, 2012,

Plaintiff did not have an impairment or combination of impairments that met or medically

equaled the severity of any Listing. (Id. at 1587-89).

       Before proceeding to step four, the ALJ determined that from the application date

through August 31, 2012, Plaintiff retained the RFC to perform sedentary work as defined

in 20 C.F.R. § 416.967(a), except with the following additional limitations:

       [Plaintiff] could occasionally lift and/or carry 10 pounds; frequently lift
       and/or carry less than 10 pounds; stand and/or walk up to two hours in an
       eight hour day; sit about six hours in an eight hour day; be allowed to stand
       for one to two minutes after sitting for approximately thirty minutes and be
       allowed to sit for one to two minutes after standing for approximately fifteen
       minutes; occasionally push and/or pull ten pounds; occasionally climb ramps
       and/or stairs, balance, stoop, kneel, crouch, and crawl; never climb
       ladders/ropes/scaffolds; never work at unprotected heights or near moving
       machinery; frequently reach bilaterally; frequently operate foot controls
       bilaterally; understand, remember, and carry out simple instructions and
       tasks; able to work in a low stress work environment (i.e. no supervisory
       duties, no independent decision-making required, no strict production
       quotas, minimal changes in work routine and processes, etc.); and able to
       consistently maintain concentration and focus for up to two hours at a time.

(Id. at 1589).

       At step four, the ALJ found that Plaintiff had no past relevant work. (Id. at 1599).

At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to conclude that

from the application date through August 31, 2012, and taking into account her age,

education, work experience, and RFC, there were jobs that existed in significant numbers

in the national economy that Plaintiff could have performed, including the representative

occupations of document preparer, order clerk, and addresser.          (Id. at 1599-1600).

Accordingly, the ALJ found that Plaintiff was not disabled as defined in the Act from the

application date through August 31, 2012. (Id. at 1600-01).
                                           -6-
        Case 6:20-cv-06254-EAW Document 20 Filed 07/29/21 Page 7 of 10



II.    Remand of this Matter for Further Proceedings is Necessary

       Plaintiff asks the Court to remand this matter to the Commissioner for further

administrative proceedings, arguing that (1) the ALJ failed to properly apply the treating

physician rule, (2) the ALJ’s mental RFC finding is not supported by substantial evidence,

and (3) the ALJ failed to comply with the Appeals Council’s order that he consider the

severity of Plaintiff’s migraine headaches at step two of the sequential evaluation. (Dkt.

14-1). For the reasons that follow, the Court agrees with Plaintiff that the ALJ did not

comply with the Appeals Council’s order and that remand for further proceedings is

accordingly required.

       A.     Failure to Comply with Appeals Council’s Order

       The Commissioner’s regulations require an ALJ considering a matter on remand to

“take any action that is ordered by the Appeals Council.” 20 C.F.R. § 416.1477(b).

“Accordingly, an ALJs failure to comply with the Appeals Council’s order constitutes legal

error, and necessitates a remand.” Tracy v. Colvin, No. 1:15-CV-00980 (MAT), 2017 WL

279556, at *2 (W.D.N.Y. Jan. 23, 2017) (quotation and alteration omitted); see also King

v. Colvin, No. 18-CV-6586-MJP, 2020 WL 1080411, at *3 (W.D.N.Y. Mar. 6, 2020) (“An

A.L.J.’s failure to comply with the Appeals Council’s remand order . . . constitutes

reversible error.” (collecting cases)).

       Here, in its order dated December 13, 2018, the Appeals Council noted that the

ALJ’s previous decision was erroneous because it “does not contain an evaluation of the

severity of migraine headaches.” (Dkt. 9 at 1634). The Appeals Council further noted that

Plaintiff’s primary care physician had diagnosed her with migraines in February 2011, that

                                          -7-
        Case 6:20-cv-06254-EAW Document 20 Filed 07/29/21 Page 8 of 10



Plaintiff testified in 2013 that she “had a migraine headache every day and had been taking

. . . migraine medication for about two years,” that Plaintiff was treated in February 2012

for a headache that had been ongoing for two days, at which time she reported having

headaches once a week for several months, and that Plaintiff also sought emergency room

treatment in February 2012 for a headache with photophobia. (Id.). The Appeals Council

instructed the ALJ to perform a “[f]urther evaluation of the severity of [Plaintiff’s]

migraine headaches[.]” (Id.).

       Despite these clear instructions from the Appeals Council, the ALJ made no mention

whatsoever of Plaintiff’s migraine headaches in making his finding at step two. Instead,

he stated without meaningful elaboration that “the overall evidence of record supports a

finding that any other condition, not specifically mentioned in this decision, but that may

be mentioned briefly in the record is not considered severe.” (Id. at 1587). This conclusory

statement by the AJL “does not comply . . . with the detailed instructions that the ALJ was

directed to follow by the Appeals Council.” Almonte v. Apfel, No. 96 CIV. 1119 (JGK),

1998 WL 150996, at *7 (S.D.N.Y. Mar. 31, 1998).

       The Commissioner’s response as to the ALJ’s failure to consider the severity of

Plaintiff’s migraines at step two misapprehends the issue. The Commissioner argues that

Plaintiff did not demonstrate that her migraines—which the Commissioner inexplicably

refers to as mere “headaches” despite Plaintiff having been diagnosed with and treated for

migraines—were a severe impairment.         (Dkt 17-1 at 18-19).     The Commissioner’s

argument is merely counsel’s post hoc assessment of the evidence—neither counsel nor

the Court can say what the ALJ’s determination would have been had he actually

                                           -8-
        Case 6:20-cv-06254-EAW Document 20 Filed 07/29/21 Page 9 of 10



performed the analysis ordered by the Appeals Council. Of particular note, the ALJ failed

entirely to assess Plaintiff’s testimony regarding her migraines. If the ALJ credited

Plaintiff’s report that in 2012 she was suffering from one migraine per week, such a finding

may well have changed the RFC assessment. On this record, the Court cannot conclude

that the ALJ’s error was harmless. See Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir. 1998)

(an ALJ’s failure to comply with the Commissioner’s regulations is not harmless where

“application of the correct standard does not lead inexorably to a single conclusion”).

       In sum, the ALJ committed legal error by failing to comply with the Appeals

Council’s instruction to assess the severity of Plaintiff’s migraines at step two, and the

Court cannot find such error harmless. Remand for further administrative proceedings is

thus necessary.

       B.     Plaintiff’s Remaining Arguments

       To the extent Plaintiff identifies other reasons why she contends the ALJ’s decision

should be vacated, the Court need not reach those arguments because the Court has already

determined, for the reasons previously discussed, that remand of this matter for further

administrative proceedings is necessary. See, e.g., Samantha D. v. Comm’r of Soc. Sec.,

No. 3:18-CV-1280 (ATB), 2020 WL 1163890, at *10 (N.D.N.Y. Mar. 11, 2020); Raymond

v. Comm’r of Soc. Sec., 357 F. Supp. 3d 232, 240-41 (W.D.N.Y. 2019).

                                     CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 17) is denied, and Plaintiff’s motion for judgment on the pleadings (Dkt.

14) is granted to the extent that the matter is remanded for further administrative

                                           -9-
       Case 6:20-cv-06254-EAW Document 20 Filed 07/29/21 Page 10 of 10



proceedings consistent with this Decision and Order. The Clerk of Court is directed to

enter judgment and close this case.

      SO ORDERED.



                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge
Dated: July 29, 2021
       Rochester, New York




                                        - 10 -
